PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/259,600
Filing Date: January 28, 2019
Appellant(s): JAMRM, LLC 



__________________
Stephen Y. Liu
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/05/2021 appealing from the Office action mailed 11/05/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
At the outset, a search of the claimed component “deglycosilated isothiocyanate” does not identify any such component.  Furthermore, a search of glycosilation, glycosil groups, deglycosilation, and the like reveals nothing.  On the other hand, deglycosylated isothiocyanates (as well as the process of glycosylation, glycosyl groups, deglycosyation, and the like) are well known.  As such, in the instant Answer, the term deglycosilated is understood as an alternative spelling of deglycosylated, and the terms are used interchangeably.
Appellant first argues that the rejection of claims under 35 U.S.C. 112(a) as failing to comply with the written description requirement, “is based on a misapplication of existing case law and misinterpretation of the guidance provided by the MPEP” (Appeal Brief, Page 5).  As argued by Appellant, “assuming arguendo that… Appellant’s claimed ingredients, e.g., (a) a stabilized form of ascorbic acid that releases ascorbic acid when applied to the skin; (b) a deglycosylated isothiocyanate; (c) a phenylpropanoid; and (d) acetyl zingerone, are properly characterized as genera that can encompass one or more species, the literal support for these genera in the specification obviates the need to find a representative number of species in the specification to support a claim to the genus” (Appeal Brief, Page 5).
literal support in the specification of a claim’s subject matter does not necessarily obviate the need to find a representative number of species in the specification to support that subject matter (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679 (CCPA 1972): an adequate description of a genus may not support claims drawn to a subgenus or species within the genus). 
Next, citing MPEP 2163, Appellant argues that “[t]he need to find a representative number of species in a specification arises when a claim recites a genus and the corresponding specification describes only a few exemplary species without contemplating protection of the genus” (Appeal Brief, Page 5), further pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-1350 (Fed. Cir. 2010) (en banc) holding that “An original claim my lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated” (Appeal Brief, Pages 5-6).
Yet, it is precisely the reasoning articulated in MPEP 2163 and Ariad Pharms., Inc. v. Eli Lilly & Co. which forms the basis of the rejection of claims.  Namely, the claims recite genera of ingredients, some of which are defined in functional language specifying a desired result wherein the disclosure fails to sufficiently identify how the function is performed or the result is achieved, and some of which entail a broad genus wherein the disclosure only describes a narrow species with no evidence that the genus is contemplated.  
ingredient (a) – i.e., a stabilized form of ascorbic acid that releases ascorbic acid when applied to the skin – the specification only identifies ‘THD ascorbate, which is a preferred stabilized, functionalized form of ascorbic acid, but not the only such form’ (Paragraph 00030).  As such, the claim defines ingredient (a) in functional language: namely, ascorbic acid in a stabilized form which functions to release ascorbic acid when applied to the skin.  Yet, the Specification only identifies ‘THD ascorbate, which is a preferred stabilized, functionalized form of ascorbic acid, but not the only such form’ (Paragraph 00030).  As to any additional forms, the Specification is silent.  
Appellant’s argument that “the Examiner has not provided any evidence that the claimed ‘stabilized functionalized form of ascorbic acid that releases ascorbic acid when applied to the skin’ is a genus with substantial variance that might require the disclosure of a representative number of species” (Appeal Brief, Page 7) is not found persuasive since, as acknowledged by Appellant, “An original claim my lack written description support when… the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”.  Furthermore, it cannot be doubted that the claimed “stabilized functionalized form of ascorbic acid that releases ascorbic acid when applied to the skin” is a genus with substantial variance.  Indeed, other than THD, the specification provides no guidance what-so-ever regarding how ascorbic acid may be functionalized to provide a stabilized ascorbic acid which releases ascorbic acid when applied to the skin.  That is, with the exception of THD, the specification does not identify even a single group that can be used to chemically modify ascorbic acid to provide a stabilized ascorbic acid which releases ascorbic acid when applied to the skin.  As such, any functionalized ascorbic acid (i.e., any chemically modified ascorbic acid) could potentially entail a stabilized form of ascorbic 
Turning to ingredients (b) and (c) – i.e., a deglycosylated isothiocyanate and a phenylpropanoid, respectively – the specification identifies only ‘an extract of the leafy vegetable, arugula’ (Paragraph 00031) as a source of deglycosylated isothiocyanates and ‘Plantago Lanceolata leaf extract’ (Paragraph 00032) as a source of phenylpropanoids.  Yet, the genus embraced by deglycosylated isothiocyanate is extremely broad.  Indeed, an isothiocyanate encompasses any compound having the basic structure 
    PNG
    media_image2.png
    48
    153
    media_image2.png
    Greyscale
   and, as such, embraces countless compounds including phenyl isothiocyanate (PITC); benzyl isothiocyanate (BITC); phenethyl isothiocyanate (PEITC); 3-phenylpropyl isothiocyanate (PPITC); 4-phenylbutyl isothiocyanate (PBITC); 5-phenylpentyl isothiocyanate (PPeITC); 6-phenylhexyl isothiocyanate (PHITC); 8-phenyloctyl isothiocyanate (POITC); 10-phenyldecyl isothiocyanate (PDITC); 4-oxo-4-(3-pyridyl)butyl isothiocyanate (OPBITC); allyl isothiocyanate (AITC); 3-butenyl isothiocyanate; 4-pentenyl isothiocyanate; 4-mercaptobutyl isothiocyanate; 1-hexyl isothiocyanate (HITC); 2-hexyl isothiocyanate (2HITC); 1-dodecyl isothiocyanate (DDITC); 2,2-diphenylethyl isothiocyanate (22DPEITC); 1,2-diphenylethyl isothiocyanate (12DPEITC); 3-methylthiopropyl isothiocyanate; 4-methylthiobutyl isothiocyanate (erucin); 3-methylsulfinylpropyl isothiocyanate (iberin); 4-methylsulfinylbutyl isothiocyanate (sulforaphane); 6-methysulfinylhexyl isothiocyanate; 7-methylsulfinylheptyl isothiocyanate; 8-methylsulfinyloctyl isothiocyanate; and so on – all of which lack a glycosyl group and are, thus, considered deglycosilated.  Likewise, phenylpropanoids entail a structurally diverse family of compounds embracing lignans like enterodiol, enterolactone, lariciresinol as well as cinnimates, cinnamaldehydes, phenylpropenes, coumarins, and so on.  
Chevreau (US 2015/0306022) – which forms the basis of the rejection of claims under 35 U.S.C. 103(a) – discloses “one or more isothiocyanates” while describing “only three isocyanates in its specification” (Appeal Brief, Page 9), as well as phenylpropanoids (Appeal Brief, Page 10), therefore establishing “a skilled artisan can reasonably conclude that Appellant had possession of the claimed invention” (Appeal Brief, Pages 9 and 10).  The argument is not found persuasive.  Claim 1 of Chevreau recites “A composition consisting essentially of… an extract of a Brassica species containing one or more isothiocyanates” which is a significantly smaller genus that what is instantly claimed. 
As to the claimed ingredient of acetyl zingerone, the specification provides support.  Appellant’s arguments that “the Examiner… alleges generally that acetyl zinderone lacks support” (Appeal Brief, Page 11) is a misreading of the rejection of claims. 
In view of all of the foregoing, it is maintained that written description is lacking for the genera embraced by Appellant’s claimed ingredients; namely, (a) a stabilized form of ascorbic acid that releases ascorbic acid when applied to the skin; (b) a deglycosylated isothiocyanate; and (c) a phenylpropanoid.  Moreover, as to any specific embodiments of the claimed “topical skin care formulation” comprising said ingredients (a) – (c), the Specification provides no examples.  Rather, the Specification only mentions ‘the inventive anti-aging formulation’ (Paragraph 0050; Example 1) without disclosing what was included in said formulation.
As discussed by MPEP 2164, “[t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or 
Appellant, however, further points to “[s]ome additional cases that support Appellant’s argument” (Appeal Brief, Page 6).  In particular, Appellant cites Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) as stating “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtain from species other than those specifically enumerated” (Appeal Brief, Page 6).  Noelle v. Lederman largely bolsters the rejection of claims which similarly “claim a genus after only describing a limited number of species”.  Appellant additionally cites In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) as indicating “A patentee will not be deemed to have invented species to constitute the genus by virtue of having disclosed a single species when… the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed” (Appeal Brief, Page 6).
In response to Appellant’s arguments, it is not disputed that “there may be situations where one species adequately supports a genus” (MPEP 2163).  For example, in In re Herschler 591 F.3d 693, 697, 200 USPQ 711, 714 (CCPA 1979) the “disclosure of corticosteroid in DMSO [was] sufficient to support claims drawn to a method of using a mixture of a ‘physiologically active steroid’ and DMSO because ‘use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific 
Next, regarding the rejection of claims under 35 U.S.C. 103(a), Appellant argues that the “Examiner has not established that Chevreau teaches or suggests delycosilated isothiocyanate” (Appeal Brief, Page 12, emphasis added).    
The instant claims recite the ingredient of “a deglycosilated iosthiocyanate” (claim 1), more specifically “wherein the deglycosilated isothiocyanates are sourced from extracts of crucifers that include deglycosilated isothiocyanates” (claim 22).  As acknowledged by Appellant, Chevreau “describes inclusion of Brassica plant extracts that are derived from cruciferous vegetables”, in particular “Brassica oleracea capitatata (cabbage) leaf extract” that contain isothiocyanates (Appeal Brief, Page 12).  Indeed, as disclosed by Chevreau, “Brassica refers to a genus of plants in the mustard family, informally known as cruciferous vegetables, cabbages or mustard plants” (Paragraph 0039).  Accordingly, it is asserted, absent evidence to the contrary, the composition of Chevreau (which comprises an extract of the crucifer “Brassica oleracea capitatata (cabbage) leaf”) would necessarily comprise deglycosylated isothiocyanates.  
Yet, even assuming arguendo that the composition of Chevreau does not already comprise deglycosylated isothiocyanates (i.e., in the Brassica oleracea capitatata (cabbage) leaf extract) it would have been prima facie obvious to further include deglycosylated isothiocyanates from Hydrolyzed Eruca sativa [i.e., arugula] leaf extract in the anti-aging composition of Chevreau based on Woodruff in order to “effectively promote the synthesis of glutathione in skin to help cells strengthen their natural defenses against radical related stress by increasing their endogenous an extract of the leafy vegetable, arugula’ (Paragraph 00031) as a source of deglycosylated isothiocyanates.
Appellant, however, argues that since “Chevreau already teaches activation of Phase II enzymes and antioxidant enzymes, such as glutathione 5-transferase, glutathione peroxidase, and glutathione reductase that are believed to inactive reactive oxygen species and reduce oxidate stress”, that “Chevreau already discloses the ability to help strengthen natural defenses against radical related stress” and “no motivation to combine exists when the combination is based on redundant advantages such as this” (Appeal Brief, Page 13).  Similarly, Appellant argues that the “Examiner has not asserted a sufficient reason for combining Chevreau with Chaudhuri for including acetyl zingerone” since “Chevreau already discloses a formulation that can treat skin damage due to UV radiation exposure and/or chronological aging” (Appeal Brief, Pages 13-14).
The arguments are not found persuasive.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).     
Lastly, Appellant alleges that the “claimed formulation provides greater than expected results” (Appeal Brief, Page 14).
It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness.  In re Albrecht, 514 F.2d 1389 (CCPA 1975).  However, as recognized by the court in In re Schulze, 346 F.2d 600 (CCPA 1965), mere arguments are not sufficient to demonstrate unexpected results.  Rather, unexpected results must be established by In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”.  Furthermore, the arguments of counsel cannot take the place of evidence in the record and assertions of unexpected results must be supported by an appropriate affidavit or declaration (see In re Shulze, 346 F.2d 600 (CCPA 1965)) and In re Lovin, 652 F.3d 1349 (Fed. Cir. 2011)).
In the instant case, Appellant has not compared the claimed invention with that of the closest prior art (i.e., Chevreau (US 2015/0306022)) and provided factual evidence to establish unexpected results of the claimed invention.  Nor has Appellant provided any such data in an appropriate affidavit or declaration.  Rather, Appellant merely predicts that “the expected outcome in reduction of ROS from a combination of [the prior art] would not be more than about 60% - 61.5%” while asserting that “the claimed formulation” provided “an 88% reduction ROS” which, “compared to the 60-61.5% reduction in the cited references… presents a 46.7% increase in ROS reduction” (Appeal Brief, Page 16).  Moreover, as to the actual composition of “the claimed formulation” having the alleged unexpected results, the specification only mentions ‘the inventive anti-aging formulation’ (Paragraph 0050; Example 1) without disclosing what was included in said formulation.  Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  
For the above reasons, it is believed that the rejections should be sustained.



/CRAIG D RICCI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.